EXHIBIT 10.1 

Bridge Loan Agreement

 

THIS BRIDGE LOAN AGREEMENT is dated as of March 4, 2015, by and between New
Energy Technologies, Inc., a corporation organized under the laws of the State
of Nevada (“Borrower”), and 1420468 Alberta Ltd., a corporation organized under
the laws of the Province of Alberta, Canada (“Creditor”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower wishes to induce Creditor to loan to Borrower, and Creditor is
willing to loan to Borrower, subject to the terms and conditions set forth
herein, SIX HUNDRED THOUSAND DOLLARS ($600,000).

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
hereinafter set forth and intending to be legally bound hereby, agree as
follows:

 

ARTICLE I 

DEFINITIONS

 

1.01. Certain Definitions. In addition to other words and terms defined
elsewhere in this Agreement, as used herein the following words and terms shall
have the following meanings, respectively:

 

“Agreement” shall mean this Bridge Loan Agreement as the same may be amended,
modified or supplemented from time to time.

 

“Closing” shall mean the execution and delivery of the Loan Documents by
Borrower and Creditor.

 

“Closing Date” shall mean the date of the Closing.

 

“Event of Default” shall mean any of the events of default described in Section
6.01.

 

“Loan” shall mean the $600,000 loan to be made by Creditor to Borrower pursuant
to this Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Promissory Note,
and any and all other documents delivered by or on behalf of Borrower in
connection with the Loan, as the same may be amended, modified or supplemented
from time to time.

 

“Note” or “Promissory Note” shall mean Borrower’s $600,000 promissory note to
Creditor dated the date hereof and attached hereto as Exhibit A, as said Note
may be extended, renewed, refinanced, refunded, amended, modified or
supplemented from time to time, and any replacement or successor note.

 

“Official Body” shall mean any government or political subdivision or any
agency, authority, bureau, department or instrumentality of either, or any
court, tribunal, grand jury or arbitrator, in each case whether foreign or
domestic.

 

“Potential Default” shall mean any condition, event, act or omission which, with
the giving of notice or passage of time or both, would constitute an Event of
Default as described in Article VI below.

 

1.02. Construction of Agreement. Unless the context of this Agreement otherwise
clearly requires, references to the plural include the singular and vice versa.
References in this Agreement to “judgments” of Creditor include good faith
estimates by Creditor (in the case of quantitative judgments) and good faith
beliefs by Creditor (in the case of qualitative judgments). The words “hereof,”
“herein,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
section and other headings contained in this Agreement are for reference
purposes only and shall not control or affect the construction of this Agreement
or the interpretation hereof in any respect. Section and subsection references
are to this Agreement unless otherwise specified.

 

 
1


--------------------------------------------------------------------------------




  

ARTICLE II 

THE LOAN

 

2.01. Agreement to Lend; Use of Proceeds. Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth,
Creditor agrees to make a $600,000 loan to Borrower, such funds to be disbursed
to Borrower on even date herewith. The proceeds of the Loan will be used for
general administrative purposes as Borrower sees fit.

 

2.02. Note. The obligation of Borrower to repay the principal and interest of
the Loan shall be evidenced by the Note.

 

ARTICLE III 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Creditor that:

 

3.01. Authority and Authorization. Borrower has the power and authority to
execute and deliver this Agreement, to make the borrowing provided for herein,
to execute and deliver the Note in evidence of such borrowing, to execute and
deliver the other Loan Documents to which Borrower is a party and to perform its
obligations hereunder and under the Note and the other Loan Documents, and all
such action has been duly and validly authorized.

 

3.02. Execution and Binding Effect. This Agreement, the Note and the other Loan
Documents to which Borrower is a party have been duly and validly executed and
delivered by Borrower and constitute legal, valid and binding obligations of
Borrower, enforceable in accordance with the terms hereof and thereof, subject
to the effect of bankruptcy, insolvency, reorganization, arrangement,
moratorium, or other similar laws relating to or affecting the rights of
creditors generally.

 

3.03. Authorizations and Filings. No authorization, consent, approval, license,
exemption or other action by, and no registration, qualification, designation,
declaration or filing with, any Official Body is or will be necessary or
advisable in connection with the execution and delivery of this Agreement, the
Note or the other Loan Documents, consummation of the transactions herein or
therein contemplated or performance of or compliance with the terms and
conditions hereof or thereof.

 

3.04. Absence of Conflicts. Neither the execution and delivery of this
Agreement, the Note or the other Loan Documents nor consummation of the
transactions herein or therein contemplated nor performance of or compliance
with the terms and conditions hereof or thereof will (a) violate any law, (b)
conflict with or result in a breach of or a default under any agreement or
instrument to which Borrower is a party or by which either of them or any of
their properties (now owned or hereafter acquired) may be subject or bound or
(c) result in the creation or imposition of any lien, charge, security interest
or encumbrance upon any property (now owned or hereafter acquired) of Borrower.

 

3.05. Financial Condition. Borrower has not applied for or consented to the
appointment of a receiver, trustee or liquidator of itself or any of its
property, admitted in writing its inability to pay its debts as they mature,
made a general assignment for the benefit of creditors, been adjudicated a
bankrupt or insolvent or filed a voluntary petition in bankruptcy, or a petition
or an answer seeking reorganization or an arrangement with creditors or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation law or statute, or an answer admitting the material
allegations of a petition filed against it in any proceeding under any such law,
and no action has been taken by Borrower for the purpose of effecting any of the
foregoing. No order, judgment or decree has been entered by any court of
competent jurisdiction approving a petition seeking reorganization of Borrower
or all or a substantial part of the assets of Borrower, or appointing a
receiver, sequestrator, trustee or liquidator of it or any of its property.

 

3.06. Defaults. No Event of Default and no Potential Default has occurred and is
continuing or exists.

 

 
2


--------------------------------------------------------------------------------




  

3.07. Litigation. There is no pending or (to Borrower’s knowledge) threatened
proceeding by or before any Official Body against or affecting Borrower which if
adversely decided would have a material adverse effect on the business,
operations or condition, financial or otherwise, of Borrower or on the ability
of Borrower to perform its obligations under the Loan Documents.

 

3.08. Power to Carry On Business. Borrower has all requisite power and authority
to own and operate its properties and to carry on its business as now conducted
and as presently planned to be conducted.

 

ARTICLE IV 

CONDITIONS OF LENDING

 

The obligation of Creditor to consummate the Closing and to make the Loan is
subject to the satisfaction of the following conditions:

 

4.01. Representations and Warranties. The representations and warranties
contained in Article III hereof and in the other Loan Documents shall be true on
and as of the Closing Date. No Event of Default and no Potential Default shall
have occurred and be continuing or shall exist or shall occur and exist after
the consummation of the Closing.

 

4.02. Warrants. On or before the Closing Date Borrower shall issue to Creditor
such documentation as required to evidence warrants (the “Warrants”) to purchase
up to 500,000 shares of the Borrower’s common stock at an exercise price per
share of $1.20. The Warrants shall contain, at a minimum: (i) a term of five (5)
years; (ii) a provision for cashless exercise; and (iii) such other
anti-dilution provisions as are customary.

 

4.03. Miscellaneous. Borrower shall have furnished to Creditor such other
instruments, documents and opinions as Creditor shall reasonably require to
evidence and secure the Loan and to comply with this Agreement, the Promissory
Note and the requirements of regulatory authorities to which Borrower is
subject.

 

4.04. Details, Proceedings and Documents. All legal details and proceedings in
connection with the transactions contemplated by this Agreement shall be
satisfactory to Creditor and Creditor shall have received all such counterpart
originals or certified or other copies of such documents and proceedings in
connection with such transactions, in form and substance satisfactory to
Creditor, as Creditor may from time to time request.

 

ARTICLE V 

AFFIRMATIVE COVENANTS

 

Borrower covenants to Creditor as follows:

 

5.01. Notices. Promptly upon becoming aware thereof, Borrower shall give
Creditor notice of:

 

(a) any Event of Default or Potential Default, together with a written statement
setting forth the details thereof, and the action being taken by Borrower to
remedy the same; or

 

(b) the commencement, existence or threat of any proceeding by or before any
Official Body against or affecting Borrower which, if adversely decided, would
have a material adverse effect on the business, operations or condition,
financial or otherwise, of Borrower or on its ability to perform its obligations
under the Loan Documents.

 

5.02. Books and Records. Borrower shall maintain and keep proper records and
books of account in which full, true and correct entries shall be made of all
its dealings and business affairs.

 

5.03. Right to Participate in Future Financings. Creditor shall have the right,
but not the obligation, so long as any part of the principal of the Loan (or any
accrued and unpaid interest thereon) remains outstanding to participate, on the
same terms and conditions as other investors, in any equity or debt financings
effected by Borrower; and, in any such which the Creditor may elect, in its sole
discretion, to participate and apply the then outstanding principal of the Loan
(and accrued and unpaid interest thereon) towards the purchase price of the
securities acquired by it such financings.

 

5.05. Other Obligations. Borrower shall maintain all obligations of Borrower in
whatsoever manner incurred, including but not limited to obligations for
borrowed money or for services or goods purchased by Borrower, in a current
status.

 

 
3


--------------------------------------------------------------------------------




 

ARTICLE VI 

DEFAULTS

 

6.01. Events of Default. An Event of Default shall mean the occurrence or
existence of one or more of the events or conditions (whatever the reason for
such Event of Default and whether voluntary, involuntary or effected by
operation of law) described below which continues and persists for thirty (30)
days beyond the required date of notice of such Event of Default specified in
Section 5.01:

 

i.  Failure to pay any required principal repayment on the Loan when due or
failure to pay any cash interest (if applicable) on the Loan within 10 days of
the date upon which such interest is due;

 

ii. Failure to pay, or any default in the payment of, any principal of or any
interest on any debt for money borrowed (other than the Loan, which is covered
by (i) above) of Borrower, which remains uncured for a period of 30 days.

 

iii.  Any material breach of representations and warranties made by Borrower,
which remains uncured for a period of 30 days after notice by Creditor;

 

iv.  Bankruptcy or insolvency of Borrower; and

 

v. And final judgment, writ or warrant of attachment in an amount greater than
$100,000 filed against Borrower or its assets which remains unbonded, uninsured
or unstayed for 120 days.

 

6.02. Consequences of an Event of Default. If an Event of Default specified in
Section 6.01 shall occur and continue after the expiration of applicable notice
and grace periods, if any, set forth therein, Creditor may, by notice to
Borrower, declare the unpaid principal amount of the Note and all other amounts
owing by Borrower hereunder or under the Note or the other Loan Documents to be
immediately due and payable without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived, and an action
therefor shall immediately accrue.

 

ARTICLE VII 

MISCELLANEOUS

 

7.01. Further Assurances. From time to time upon the request of Creditor,
Borrower shall promptly and duly execute, acknowledge and deliver any and all
such further instruments and documents as Creditor may reasonably deem necessary
or desirable to confirm this Agreement and the Note, to carry out the purpose
and intent hereof and thereof or to enable Creditor to enforce any of its rights
hereunder or thereunder.

 

7.02. Amendments and Waivers. Creditor and Borrower may from time to time enter
into agreements amending, modifying or supplementing this Agreement or the Note
or any other Loan Document or changing the rights of Creditor or of Borrower
hereunder or thereunder, and Creditor may from time to time grant waivers or
consents to a departure from the due performance of the obligations of Borrower
hereunder or thereunder. Any such agreement, waiver or consent must be in
writing and shall be effective only to the extent specifically set forth in such
writing. In the case of any such waiver or consent relating to any provision
hereof any Event of Default or Potential Default so waived or consented to shall
be deemed to be cured and not continuing, but no such waiver or consent shall
extend to any other or subsequent Event of Default or Potential Default or
impair any right consequent thereto.

 

7.03. No Implied Waiver; Cumulative Remedies. No course of dealing and no delay
or failure of Creditor in exercising any right, power or privilege under any of
the Loan Documents shall affect any other exercise thereof or exercise of any
other right, power or privilege. The rights and remedies of Creditor under this
Agreement are cumulative and not exclusive of any rights or remedies which
Creditor would otherwise have under the other Loan Documents, at law or in
equity.

 

 
4


--------------------------------------------------------------------------------




  

7.04. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and, unless delivery instructions are otherwise expressly
set forth above herein, either delivered personally (effective upon delivery),
by facsimile transmission (effective on the next day after transmission), by
recognized overnight delivery service (effective on the next day after delivery
to the service), or by registered or certified mail, postage prepaid and return
receipt requested (effective on the third Business Day after the date of
mailing), at the following addresses (or at such other address(es) for a party
as shall be specified by like notice, effective day of transmission):

 

If to the Borrower, at:

 

New Energy Technologies, Inc. 

10632 Little Patuxent Parkway 

Suite 406 

Columbia, Maryland 21044 

Attention: President & CEO 

Email: JConklin@newenergytechnologiesinc.com

 

If to Creditor, at: 

1420468 Alberta Ltd. 

 

or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others. No change in any of such addresses shall be
effective insofar as notices under this Section 7.04 are concerned unless such
changed address shall have been given to such other party hereto as provided in
this Section 7.04. For purposes hereof, the term “Business Day” means any day
other than a Saturday, Sunday or any day on which banks in the State of New York
are authorized or required by federal law to be closed in New York, New York.

 

7.05. No Third Party Rights. Except as contemplated by Section 7.08 hereof,
nothing in this Agreement, whether express or implied, shall be construed to
give to any person other than the parties hereto any legal or equitable right,
remedy or claim under or in respect of this Agreement, which is intended for the
sole and exclusive benefit of the parties hereto.

 

7.06. Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

7.07. Number and Gender. For purposes of this Agreement, the singular shall be
deemed to include the plural and the neuter shall be deemed to include the
masculine and feminine, and vice versa, as the context may require.

 

7.08. Heirs, Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Creditor, Borrower and their respective heirs,
successors and assigns, except that Borrower may not assign or transfer any of
its rights hereunder without the prior written consent of Creditor. Except to
the extent otherwise required by the context of this Agreement, the term
“Creditor” where used in this Agreement shall mean and include any holder of the
Note originally issued to Creditor hereunder, and the holder of such Note shall
be bound by and have the benefits of this Agreement the same as if such holder
had been a signatory hereto.

 

 
5


--------------------------------------------------------------------------------




  

7.09 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. The exchange of copies of this Agreement
or amendments thereto and of signature pages by facsimile transmission or by
email transmission in portable digital format, or similar format, shall
constitute effective execution and delivery of such instrument(s) as to the
parties and may be used in lieu of the original Agreement or amendment for all
purposes. Signatures of the parties transmitted by facsimile or by email
transmission in portable digital format, or similar format, shall be deemed to
be their original signatures for all purposes.

 

7.10. Governing Law. This Agreement shall be governed by and interpreted and
enforced in accordance with the laws of the State of New York without giving
effect to the choice of law provisions thereof. The parties to this Agreement,
acting for themselves and for their respective successors and assigns, without
regard to domicile, citizenship or residence, hereby expressly and irrevocably
elect as the sole judicial forum for the adjudication of any matters arising
under or in connection with this Agreement, and consent and subject themselves
to the jurisdiction of, the courts of the State of New York located in County of
New York, and/or the United States District Court for the Southern District of
New York, in respect of any matter arising under this Agreement. Service of
process, notices and demands of such courts may be made upon any party to this
Agreement by personal service at any place where it may be found or giving
notice to such party as provided in Section 7.04.

 

[Signature Page Follows]

 

 
6


--------------------------------------------------------------------------------




  

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 

 

New Energy Technologies, Inc.

          By: /s/ John Conklin       Name: John Conklin       Title: President
and Chief Executive Officer  

 

  1420468 Alberta Ltd.           By: /s/ Jasbinder Chohan       Name: Jasbinder
Chohan       Title: President  

 

 
7


--------------------------------------------------------------------------------




 

EXHIBIT A

 

PROMISSORY NOTE

 

$600,000

 

March 4, 2015

 

FOR VALUE RECEIVED, the undersigned New Energy Technologies, Inc., a Nevada
corporation having its principal place of business at 10632 Little Patuxent
Parkway, Suite 406, Columbia, Maryland 21044 (“Maker”), hereby promises to pay
to the order of 1420468 Alberta Ltd., an Alberta, Canada corporation having its
principal place of business at 15495 111A, Surrey, BC V3R 0J6 (“Payee”), in
lawful money of the United States of America , the principal sum of SIX HUNDRED
THOUSAND DOLLARS ($600,000), together with interest thereon, payable as set
forth below.

 

The entire balance, interest and principal, will be payable in full on the
earlier of: (a) the closing of any debt or equity financing by Maker in excess
of SIX HUNDRED THOUSAND DOLLARS, or (b) September 4, 2015 (the “Maturity Date”).
Interest on this Note shall compound quarterly and shall accrue at the annual
rate of eight and one-half percent (7%) as computed on the basis of a 365-day
year. Interest will begin to accrue as of the date hereof and is payable on the
Maturity Date, accelerated or otherwise, when the principal and remaining
accrued but unpaid interest shall be due and payable. Following the occurrence
and during the continuance of an Event of Default, which, if susceptible to cure
is not cured within the cure periods (if any) set forth in Section 6.01 of the
Bridge Loan Agreement, otherwise then from the first date of such occurrence
until cured, the annual interest rate on this Note shall be the lesser of
fifteen percent (15%), or the maximum rate allowable by law and be due on
demand.

 

This Note may be prepaid at any time, in whole or in part, without interest,
penalty or premium of any kind.

 

If any payment of principal or interest on this Note shall become due on a day
which is a Saturday, Sunday or holiday, such payment shall be made on the next
succeeding business day.

 

Maker hereby waives presentment for payment, demand, notice of nonpayment or
dishonor, protest and notice of protest.

 

No delay or omission on the part of Payee or any holder hereof in exercising its
rights under this Note, or course of conduct relating thereto, shall operate as
a waiver of such rights or any other right of Payee or any holder hereof, nor
shall any waiver by Payee or any holder hereof of any such right or rights on
any one occasion be deemed a bar to, or waiver of, the same right or rights on
any future occasion.

 

Maker shall pay Payee on demand any reasonable out-of-pocket expenses (including
reasonable legal fees) arising out of or in connection with any action or
proceeding (including any action or proceeding arising in or related to any
insolvency, bankruptcy or reorganization involving or affecting Maker) taken to
protect, enforce, collect, determine or assert any right or remedy under this
Note.

 

This Note shall bind Maker and the heirs and assigns of Maker, and the benefits
hereof shall inure to the benefit of Payee and the heirs and assigns of Payee.
All references herein to “Maker” shall be deemed to apply to Maker and its heirs
and assigns, and all references herein to “Payee” shall be deemed to apply to
Payee and its heirs and assigns.

 

In the event one person or a group of related persons acquires more than 50% of
the voting stock of Maker (other than the current principal shareholders or
Maker’s current senior management or trusts created for the benefit of the
families of either the principal shareholders or the current senior management),
a Change of Control will have been deemed to have occurred. In the event of a
Change of Control, the Payee shall have the right, but not the obligation, to
require Maker to repurchase all or any part of Maker’s Loan at a price equal to
100% of the aggregate principal amount thereof, plus accrued and unpaid interest
remaining.

 

This Note shall be governed by and construed in accordance with the laws of the
State of New York, including, but not limited to, New York statutes of
limitations. Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the civil
or state courts of New York or in the federal courts located in the State and
county of New York. Both parties and the individual signing this Agreement on
behalf of the Maker agree to submit to the jurisdiction of such courts. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Note is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Payee from bringing suit or taking other legal action against the Maker in
any other jurisdiction to collect on the Maker’s obligations to Payee, or to
enforce a judgment or other decision in favor of the Payee.

 

 
8


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Maker, intending to be legally bound, has executed this Note
as of the date and year first above written with the intention that this Note
shall constitute a sealed instrument.

 

 

New Energy Technologies, Inc.

            By: /s/ John Conklin       Name: John Conklin       Title: President
and Chief Executive Officer  

 

9

--------------------------------------------------------------------------------

 

 